847 So.2d 497 (2003)
Jermaine DUHART, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D02-1759.
District Court of Appeal of Florida, Third District.
March 12, 2003.
Jermaine Duhart, in proper person.
Bennett H. Brummer, Public Defender, and Andrew Stanton, Assistant Public Defender, for appellant.
Charles J. Crist, Jr., Attorney General, for appellee.
Before JORGENSON, COPE, and GODERICH, JJ.
PER CURIAM.
This Court's opinion dated September 4, 2002, is withdrawn and substituted with the following opinion.
Based on the State's proper confession of error, the motion for rehearing is granted, the order denying post conviction relief is reversed, and the cause is remanded to *498 the trial court for a new sentencing proceeding, as the defendant was erroneously sentenced as a habitual violent felony offender and he must now be re-sentenced as a habitual offender.
Reversed and remanded.